124 Ga. App. 485 (1971)
184 S.E.2d 198
WILLIAMS
v.
HORN.
46513.
Court of Appeals of Georgia.
Argued September 8, 1971.
Decided September 29, 1971.
*486 George Williams, Jr., pro se.
PER CURIAM.
In this case the defendant answered the plaintiff's complaint and also counterclaimed. A jury verdict was rendered for the plaintiff and judgment entered. No final order has been entered adjudicating the defendant's counterclaim. Although during the trial the judge orally declared that he was going to strike the defendant's counterclaim, no written order to that effect has been entered. What the judge orally declares is no judgment until it has been put in writing and entered. Construction & Genl. Laborers Union v. Williams Constr. Co., 212 Ga. 691 (1) (95 SE2d 281). Thus, the counterclaim is still pending in the court below. The judgment in favor of the plaintiff from which the appeal in this case was taken does not contain "an express determination that there is no just reason for delay and upon an express direction for the entry of judgment" as required by CPA § 54 (b) (Code Ann. § 81A-154 (b)). There is no certificate in the record for immediate review as provided for by the Appellate Practice Act, as amended. Ga. L. 1968, pp. 1072, 1073 (Code Ann. § 6-701 (a) 2). Thus there is no appealable judgment and we are without power to entertain this appeal. Givens v. Gray, 124 Ga. App. 152 (183 SE2d 29). See also Davis v. Roper, 119 Ga. App. 442 (167 SE2d 685); D. Davis & Co. v. Plunkett, 119 Ga. App. 453 (167 SE2d 663).
Appeal dismissed. Bell, C. J., Pannell, and Deen, JJ., concur.